TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00614-CR


Ronnie Lee Graves, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 5198, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING






Ronnie Lee Graves seeks to appeal from a judgment of conviction for aggravated
sexual assault.  Sentence was imposed on May 3, 2002.  The deadline for filing a motion for new
trial was therefore June 3, 2002.  Tex. R. App. P. 21.4(a).  The motion for new trial was filed June
20, 2002.  Because the motion for new trial was not timely, the notice of appeal filed July 12, 2002,
also was not timely.  Tex. R. App. P. 26.2(a).  Under the circumstances, we lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).


The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 10, 2002
Do Not Publish